[Cite as State v. Jordan, 2020-Ohio-1018.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                          C.A. No.      29403

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
ROBERT E. JORDAN, JR.                                  COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   CR-2014-06-1798-A

                                 DECISION AND JOURNAL ENTRY

Dated: March 18, 2020



        HENSAL, Judge.

        {¶1}     Robert Jordan appeals from the judgment of the Summit County Court of

Common Pleas, denying his motion to vacate a void judgment. This Court affirms.

                                                  I.

        {¶2}     This Court previously set forth the procedural background of this case as follows:

        On June 30, 2014, the Summit County Grand Jury indicted Jordan and several
        codefendants on a myriad of charges related to the murder of Shawn Dotson.
        After pleading not guilty to the charges at arraignment, Jordan filed a motion to
        sever his trial from one of his co-defendants. The trial court denied the motion.
        Jordan subsequently appeared for a change-of-plea hearing and pleaded guilty to
        one count of murder with a firearm specification as well as one count of
        aggravated burglary. The remaining charges were dismissed pursuant to the
        agreement. In accordance with the joint recommendation by the parties in the
        plea agreement, the trial court sentenced Jordan to a total sentence of 18 years to
        life.

State v. Jordan, 9th Dist. Summit No. 27690, 2015-Ohio-4354, ¶ 2. Mr. Jordan then moved to

file a delayed appeal, which this Court granted. Id. at ¶ 3. On appeal, he argued that his guilty
                                                   2


plea was not knowingly, intelligently, and voluntarily made. Id. at ¶ 4. This Court disagreed,

and affirmed the decision of the trial court. Id. at ¶ 7.

       {¶3}    Several months later, Mr. Jordan filed a petition to vacate or set aside the

judgment of conviction or sentence, which the trial court denied. He appealed that decision, but

later moved to voluntarily dismiss that appeal. This Court granted Mr. Jordan’s motion to

dismiss in October 2016. Then, over two years later, Mr. Jordan filed a motion to vacate a void

judgment, arguing that his conviction was void on the basis that the original complaint filed in

the municipal court was not notarized, and because the warrant was not signed. The trial court

denied his motion, and Mr. Jordan now appeals that decision.

                                                  II.

                                    ASSIGNMENT OF ERROR

       TRIAL COURT ERRED IN FAILING TO VACATE THE JUDGMENT
       BELOW.

       {¶4}    In his assignment of error, Mr. Jordan argues that the trial court erred by failing to

vacate his void conviction. This Court disagrees.

       {¶5}    Initially, we note that Mr. Jordan’s merit brief attempts to incorporate by

reference all of the arguments he made in his briefing below. This Court, however, will only

consider the arguments properly presented to this Court on appeal. See App.R. 16(A); App.R.

12(A)(2); Deutsche Bank Natl. Tr. Co. v. Taylor, 9th Dist. Summit No. 28069, 2016-Ohio-7090,

¶ 14, fn.1 (“Parties cannot simply incorporate by reference arguments that they made to the trial

court in their appellate brief.”). We now turn to the applicable law.

       {¶6}    As the Ohio Supreme Court has stated, “[t]he jurisdiction of a trial court is

invoked by a valid indictment or information and is not dependent upon the validity of the

process by which the accused is originally apprehended.” Simpson v. Maxwell, 1 Ohio St. 2d 71,
                                                   3


71 (1964). “[I]n a felony case, the accused is tried upon the indictment returned by the grand

jury and not upon the original complaint filed in municipal court.” State v. Sands, 6th Dist.

Huron No. H-14-004, 2014-Ohio-3439, ¶ 7, citing Dowell v. Maxwell, 174 Ohio St. 289, 290

(1963). “Where the indictment provides the accused with sufficient notice of the charges, the

trial court possesses and properly exercises subject matter jurisdiction.” Sands at ¶ 7, citing State

v. Joseph, 73 Ohio St. 3d 450, 456 (1995). “Thus, the issuance of a grand jury indictment renders

any defect in the complaint or warrant moot.” State v. Rogers, 10th Dist. Franklin No. 17AP-

610, 2018-Ohio-1073, ¶ 13, citing Clinger v. Maxwell, 175 Ohio St. 540, 541-542 (1964); State

v. Heard, 9th Dist. Summit No. 27340, 2015-Ohio-664, ¶ 4 (“The Supreme Court has also noted

that a flaw in a complaint is harmless error if the indictment puts a defendant on notice of all

elements for each offense charged in the indictment.”).

       {¶7}    Here, Mr. Jordan challenges the validity of the complaint and warrant, which – he

argues – formed the basis of the indictment. He argues that since the complaint and warrant

were invalid, the indictment was likewise invalid and, therefore, his conviction cannot stand.

Mr. Jordan points to federal case law in support of his position that he has not waived this issue

by failing to challenge the indictment prior to trial.

       {¶8}    Mr. Jordan’s arguments are unpersuasive. Any alleged defects in the complaint or

warrant were rendered moot by the issuance of the grand jury indictment, which Mr. Jordan has

not challenged as failing to provide him with sufficient notice of the charges against him.

Rogers at ¶ 13; see Heard at ¶ 4. This Court, therefore, cannot say that the trial erred when it

denied Mr. Jordan’s motion to vacate a void judgment. Mr. Jordan’s assignment of error is

overruled.
                                                 4


                                                III.

       {¶9}    Mr. Jordan’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



CARR, P. J.
TEODOSIO, J.
CONCUR.
                                            5



APPEARANCES:

ROBERT E. JORDAN, JR., pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.